Citation Nr: 0532346	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-08 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for headaches.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1957 to April 1959.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, OH.

Service connection is in effect for laceration of the 
forehead, currently evaluated as 10 percent disabling; and 
scar, residual of infection of the right thigh, rated as 
noncompensably disabling.

The veteran provided testimony before a Veterans Law Judge at 
the VARO in Huntington, WV, in July 2005; a transcript is of 
record.  At the time of that hearing, it was indicated that 
the veteran was preparing for another VA examination; it was 
also stated that evidence and an opinion would be forthcoming 
from a named physician.

Since then, evidence has been submitted that consists 
primarily of treatise materials on the issue of cluster 
headaches and a relationship to head trauma; neither 
additional clinical records, the scheduled examination report 
nor an opinion have been entered into the file since the 
hearing.  

The RO denied the veteran's initial claim in 1994.  In the 
absence of a timely appeal, that decision became final.  The 
RO subsequently confirmed the denial of the claim on the 
basis of no new and material evidence in 1995 and 2001.

However, it is noted that a packet of material including 
correspondence informing the veteran that his case had been 
received at the Board, cover letter of which is dated 
September 29, 2005, and sent to his address of record in 
Chillicothe, OH, has recently been returned to the Board.

With regard to the issue on appeal, the Board notes that, in 
accordance with the United States Court of Appeals for 
Veterans Claims (the Court) ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).

The issue on the substantive merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for headaches in 1994; a timely appeal was not filed.  The RO 
has since denied the claim on the basis of no new and 
material evidence in 1995 and 2001.

2.  Additional evidence which has been submitted since the 
final RO denial of the reopening of the veteran's claim of 
service connection for headaches to include cluster 
headaches, bears directly and substantially on the specific 
matter and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence presented since the final RO decision 
is new and material, and the claim for service connection for 
headaches to include cluster headaches has been reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final. See 38 U.S.C.A. § 7105.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pertinent Factual Background and Analysis

At the time of the 1994 RO decision, of record were some 
service records and evaluations after service in which he had 
clinical symptoms of headaches.  Also of record were numerous 
lay affidavits as to his complaints since service.

In post-1994 evidence, additional records have been received 
as well as medical evaluations and opinions from various 
experts and care-givers relating to the presence and nature 
of the veteran's various headaches symptoms.  

Parenthetically, the Board notes that his service-connected 
scar residuals for the same head injury have recently been 
increased to 10 percent disabling.

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

In this case, and as also decided by the RO, the additional 
information, to include testimony furnished at the July 2005 
Travel Board hearing, concerning the veteran's headache 
problems is clearly new.  And because it goes directly to the 
essential element of the claim, it is clearly so significant 
that it must be considered.

In addition, recent regulatory changes and judicial mandates 
have changed the climate in which such a case is to be 
addressed as well as the obligations on the part of all 
involved parties to obtain the best available evidence.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Recent 
clinical information entered into the record from VA 
evaluators and care, and the other data provided by the 
veteran clearly qualifies in that regard.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  New and material evidence having been 
submitted, the claim is reopened.

Accordingly, the Board would note that it becomes 
unnecessary, as a result of the aforecited reopening of the 
claim, to herein delve into the issue of applicability of the 
noted new regulations relating to basic criteria for 
entitlement to service connection for such disorders.  
However, those regulatory revisions assume renewed 
importance, and must be addressed in the readjudication of 
the overall issue of service connection.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
headaches; to that extent, the appeal is allowed.  


REMAND

The veteran is in receipt of compensation for symptomatic 
laceration scar residuals of a blow to the head in service.  
It has been argued that he has had headaches ever since the 
in-service injury.

At the time of the initial denial of the claim, the RO stated 
that there was no medical opinion of record that confirmed 
that his headaches were due to head trauma, and that 
alternative etiologies had been suggested including cervical 
arthritis.

Since then, the veteran has been seen for care by VA, 
primarily at the Chillicothe location.  Some records are in 
the file from that VAMC.  He states that the three 
physicians, apparently one or more of whom are neurologists, 
who have regularly treated him there, and whose names he 
states, have all indicated that what he experiences is 
cluster type migraine headaches and that these are 
attributable to his in-service head blow.  His medications 
include Imitrex.

On the other hand, when reviewing the written documentation 
now actually of record, the Board finds that the most recent 
official opinion from a VA physician is specifically to the 
effect that the veteran's headaches are not due to head 
trauma.

At the hearing, it was stated that he had an additional 
examination scheduled in the near future, and that an opinion 
from one of the named physicians at Chillicothe was to be 
sent which confirmed the associative relationship.  

The veteran is entitled to have all evidence considered in 
the resolution of his claim. 

Documents have been received by the Board since the hearing, 
namely treatise materials relating to an association between 
cluster headaches and head trauma.  But the referenced VA 
documents and clinical records and a medical opinion as 
alleged at the hearing, have not been received by the Board; 
albeit the veteran's representative has stated that the 
opinion from a stated physician was specifically to be 
forwarded, and in fact, other evidence was sent by mail or 
facsimile and is in the file.   

Based on the evidence now in the file, the Board finds that 
additional development would be of benefit.  The case is 
remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  All up-to-date VA treatment , 
examination and other pertinent records 
should be acquired from all VA facilities 
including in Chillicothe, where the 
veteran has been seen on an on-going 
basis, and these should be added to the 
claims file.  Included therein should be 
opinions, said to be of record, from one 
or more of the ongoing treating 
physicians named by the veteran.

2.  If the opinions alleged to be of 
record are not received pursuant to (1) 
above, the case should be forwarded to a 
VA physician for an opinion as to 
etiology of the veteran's current 
headaches, and specifically, if it is at 
least as likely as not that there is a 
relationship between either the blow in 
service, and/or the scar as a result 
thereof, and the current headache 
problems.  The opinion(s) should be 
delineated at length and annotated to the 
file, and should also address the 
multiple treatises now of record which 
tend to associate cluster (migraine) 
headaches with head trauma, and clarify 
or distinguish why the veteran's 
situation is or is not different from the 
circumstances identified in such 
materials.  

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory to the veteran, a SSOC 
should be issued.  He and his 
representative should be afforded a 
reasonable opportunity to respond, after 
which the case should be returned to the 
Board for further appellate review.   The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


